F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 2 2000
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

                Plaintiff-Appellee,                     No. 99-6291
           v.                                           W.D. Okla.
 BOBBY DON VANCE,                                (D.C. No. 97-CV-1819-C)

                Defendant-Appellant.
 and

 SHASTA SPRADLIN, CADDO
 COUNTY TREASURER; VANCE
 IRREVOKABLE FAMILY TRUST
 "A"; SANDRA VANCE; SHANNON
 JOY BRADDOCK; VANDA LYNETE
 VANCE LONG; DON KEVIN
 VANCE; AIMEE ELLEN VANCE;
 SARAH ELIZABETH VANCE,

                Defendants.


                              ORDER AND JUDGMENT *


Before BALDOCK, HENRY, and LUCERO, Circuit Judges. **


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

        After examining the briefs and appellate record, this panel has
       **

determined unanimously that oral argument would not materially assist the
                                                                     (continued...)
      The United States brought this suit to reduce to judgment assessments

against Bobby Don Vance, a tax protester, for income taxes, penalties, and

interest from tax years 1976 through 1989 and to foreclose its liens upon certain

real property held by the Vance Irrevokable Family Trust “A”, in partial payment

of those liabilities. The government also named as defendants Mr. Vance’s

spouse, Sandra Vance, and children. Mr. Vance filed a Motion to Quash the

complaint, and the government sought default judgment against Mr. Vance, his

wife, and the county in which the property is located (Caddo County, Oklahoma).

The district court denied Mr. Vance’s Motion to Quash, and granted default

judgment against the trust and Mr. Vance’s children. The district court granted

summary judgment against Mr. Vance, because he failed to respond to the motion,

which was supported by undisputed facts. The district court also granted

summary judgment against Ms. Vance.

      Noting factual issues regarding the distribution of proceeds from a

foreclosure sale, the district court denied the motion for summary judgment

against the county. However, the government and county settled their differences,




       (...continued)
      **

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is, therefore, ordered submitted without oral argument.

                                        -2-
and on August 18, 1999, the district court entered its final judgment in which it

(1) reduced to judgment the IRS’s tax assessments against Mr. Vance; (2)

declared Mr. Vance’s transfer of the property to the trust to be a fraudulent

conveyance; (3) declared the trust to be Mr. Vance’s alter ego or nominee, making

him the true beneficial owner of the property; (4) determined that the tax liens

against Mr. Vance could be foreclosed with the proceeds distributed in

accordance with the agreement between the government and the county; and (5)

determined that neither Ms. Vance nor the trust had any compensable interest in

the property.

      Mr. Vance appeals, although his children, the trust, and Ms. Vance do not.

Because Mr. Vance proceeds pro se, we construe his complaint liberally. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Accordingly, we interpret his complaint to appeal the

grant of summary judgment, the final judgment, and the denial of his motion to

quash, which the district court interpreted to be a motion to dismiss.

      We exercise jurisdiction in accordance with 28 U.S.C. § 1291 and affirm.

We note that the notice of appeal was filed on July 27, 1999. This filing occurred

before the district court entered its final judgment, because the dispute between

the government and county remained. However, after the government and county

reached settlement and the district court entered final judgment, Mr. Vance’s


                                         -3-
notice of appeal ripened, giving this court jurisdiction over the appeal. See Lewis

v. B.F. Goodrich Co., 850 F.2d 641, 645 (10th Cir. 1988); Morris v. Uhl & Lopez

Eng’rs, 442 F.2d 1247, 1250-51 (10th Cir. 1971).

      We review a grant of summary judgment de novo. See Aramburu v. Boeing

Co., 112 F.3d 1398, 1402 (10th Cir. 1997). We view the evidence in the light

most favorable to the nonmoving party. See id.

      We have thoroughly reviewed Mr. Vance’s appeal, the record, and the

district court’s orders. It is clear that the district court carefully considered Mr.

Vance’s arguments, including his meritless tax-protest claims. 1 The district court

properly denied his motion to quash and properly granted summary judgment and

final judgment. Accordingly, we AFFIRM the district court’s orders. Mr.

Vance’s motion to proceed in forma pauperis is denied.



                                                 Entered for the Court,



                                                 Robert H. Henry
                                                 Circuit Judge



      1
         Like our sister circuit, “[w]e perceive no need to refute these arguments
with somber reasoning and copious citation of precedent; to do so might suggest
that these arguments have some colorable merit.” Crain v. Commissioner, 737
F.2d 1417, 1417 (5th Cir. 1984); see also Lonsdale v. United States, 919 F.2d
1440, 1448 (10th Cir. 1990).

                                           -4-